Citation Nr: 1538980	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic right hilar lymphadenitis/sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to July 1955.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's sarcoidosis does require systemic high dose (therapeutic) corticosteroids for control nor is shown that his sarcoidosis results in cor pulmonale, cardiac involvement with congestive heart failure, or, progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. .


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2015).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).  

The Veteran filed a VA form 21-526EZ, Fully Developed Claim, for an increased rating for his service-connected sarcoidosis in May 2013.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  

Neither the Veteran nor his representative has identified any VCAA notice deficiency that would compromise a fair adjudication of the claims, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's post-service treatment records, VA examination reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in August 2013.  The Board finds the August 2013 reports to be adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical history, conducted a physical examination and testing, and provided reasoned rationales for any opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.

The Board notes that the Veteran's most recent VA examination is approximately 2 years old.  The mere passage of time since an otherwise adequate examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no evidence that the Veteran's lymphadenitis symptomatology has worsened since the August 2013 examination.  The Veteran does not argue the contrary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability throughout the period on appeal and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).


The Veteran is currently rated at 30 percent for sarcoidosis under Diagnostic Code 6846.  Under that code, sarcoidosis is rated under either the rating criteria for Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600), or as extra-pulmonary involvement under the specific body system involved.  

Under Diagnostic Code 6846, pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids warrants a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2015).  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control merits a 60 percent rating.  Id.  The maximum 100 percent rating is reserved for cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Id.

Chronic bronchitis is the subject of 38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).  A 30 percent rating is warranted for FEV-1 is 56 to 70 percent of the predicted value, the FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent of the predicted value.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2015). A 60 percent rating is merited when FEV-1 is 40 to 55 percent of the predicted value, the FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent of the predicted value, or maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  The maximum rating of 100 percent is reserved for when FEV-1 is less than 40 percent of the predicted value, the FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent of the predicted value, a maximum exercise capacity is less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or an episode or episodes of acute respiratory failure, or outpatient oxygen therapy is required.  Id.  Post-bronchodilator results are to be used unless the results are poorer than pre-bronchodilator results.  Id.



During the first August 2013 VA examination, the examiner noted the Veteran's sarcoidosis diagnosis and indicated that he was not currently undergoing any treatment but rather was "watchful waiting."  The Veteran was then referred to a pulmonologist.  

The pulmonologist reviewed the Veteran's claims file and performed an examination in August 2013.  The examiner noted the Veteran's 1955 diagnosis of sarcoidosis and that the Veteran reported using inhalers since that time, using 3 puffs per day.  He is followed by the pulmonary clinic every 3 months.  The examiner indicated that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications but rather daily, inhalational bronchodilator therapy.   The examiner noted that the Veteran has persistent symptoms of difficulty breathing, especially on exertion, chronic hilar adenopathy, and stable lung infiltrates.  A contemporaneously performed pulmonary function testing (PFT) resulted in an FEV-1 of 71 percent of the predicted value, a FEV-1/FVC of 122 percent of the predicted value, and a DLCO of 87 percent of the predicted value.  (PFTs conducted earlier in August 2013 and in February 2014 provided similar results.)  The Veteran indicated that his condition impacted his ability to work because he no longer has the stamina to do any kind of work with exertion.

In December 2014, the Veteran was treated in the VA pulmonary clinic.  The notes state that the Veteran was on and off prednisone since June 2014 for his sarcoidosis.  VA treatment records from January 2015 note that the Veteran was currently taking steroids and that a Combivent inhaler was to be added.  The Veteran reported shortness of breath with any activity.  His post-service medical records do not indicate any cardiac effects of the Veteran's sarcoidosis. 

Based on the above, a rating in excess of 30 percent for the Veteran's right hilar lymphadenitis/sarcoidosis is not warranted.  The Board notes that the Veteran's medical treatment records are consistent with the findings of the VA examiners, in that there is no treatment for conditions related to his sarcoidosis other than shortness of breath.  Specifically, the record is absent for any treatment for cor pulmonale, congestive heart failure, or progressive pulmonary disease, warranting a 100 percent rating.  Rather, the Veteran's respiratory and cardiovascular systems have consistently been found normal during the time period on appeal, other than calcific lymphadenopathy involving the bilateral hila and mediastinum, consistent with stage I sarcoidosis.  Although the Board acknowledges that the Veteran received Prednisone therapy "on and off" during the appeal period, there is no evidence that the Veteran's sarcoidosis has been treated with systemic high-doses of a corticosteroid, rather than intermittent use, during the time period on appeal.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 6846.

The Board also finds that a higher rating is not warranted under Diagnostic Code 6600.  Although the Veteran complains of shortness of breath, at no point has the Veteran's PFTs resulted in FEV-1, FEV-1/FVC, or DLCO less than 55 percent, as required for a higher rating. 

The Board acknowledges that the Veteran believes his sarcoidosis to be of great severity.  However, there is no evidence in the record that the Veteran's sarcoidosis requires a level of treatment indicative of a higher rating.  Rather, the medical evidence of record and symptomatology described in the submitted lay statements is supportive of a 30 percent rating.  Accordingly, the claim for increased rating for sarcoidosis must be denied.

III. Other Considerations

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is awarded based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected right hilar lymphadenitis/sarcoidosis.  The Veteran has not exhibited symptoms that are not contemplated in the relevant rating criteria.  Further, increased ratings are available for worse symptoms, but, as explained above, the Veteran does not meet the criteria for such.  Accordingly, an extraschedular rating is not warranted.

Finally, when an increased rating is sought, entitlement to a TDIU due to the disability at issue finally must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not contended that his sarcoidosis is so severe that he is unable to either secure or maintain employment.  Although he reported shortness of breath that would prevent him from doing "any kind of work with exertion", there is no indication in the evidence that the Veteran would not be able to work in a position without exertion.  Consideration of a TDIU therefore is not warranted.


ORDER

A rating in excess of 30 percent for sarcoidosis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


